Citation Nr: 0715128	
Decision Date: 05/21/07    Archive Date: 06/01/07	

DOCKET NO. 03-17 970A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Whether new and material evidence has been presented to 
reopen a claim of service connection for a vision disorder, 
claimed as a residual of a head injury. 

2. Whether new and material evidence has been presented to 
reopen a claim of service connection for a skin disorder, to 
include as due to exposure to herbicides (Agent Orange). 

3. Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated at 50 percent. 



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

The veteran had active service from November 1945 to October 
1946 and from April 1968 to November 1969.

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a November 2002 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama, that denied the benefits 
sought on appeal. In March 2006, the Board remanded the 
appeal for additional development, and the case has been 
returned to the Board for further appellate review.

In the Board's March 2006 remand it was noted that the 
veteran had raised a claim in a statement dated in March 2002 
for an increased evaluation for his residuals of a head 
injury, specifically chronic tension headaches. The Board 
noted that the claim was not before the Board because it had 
not been prepared for appellate review. It does not appear 
that the RO has taken any action with respect to this matter, 
and it is again REFERRED to the RO for appropriate action. 

In view of this decision which increases the evaluation for 
the veteran's PTSD from 50 to 70 percent, and various 
evidence indicating that the veteran may be unemployable due 
to service-connected disorders, a claim of a total evaluation 
based on individual unemployability is raised. See Roberson 
v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (Holding 
that once a veteran submits evidence of a medical disability 
and submits a claim for an increased disability rating with 
evidence of unemployability, VA must consider a claim for a 
total rating based on individual unemployability). This 
matter is REFERRED to the RO for appropriate action.


FINDINGS OF FACT

1. An unappealed June 1997 rating decision denied service 
connection for vision problems as a residual of a head 
injury.

2. The evidence received since the June 1997 rating decision 
was not previously of record, but does not relate to an 
unestablished fact necessary to substantiate the claim or 
raise a reasonable possibility of substantiating the claim.

3. An unappealed September 1995 rating decision denied 
service connection for a skin disorder due to Agent Orange.

4. The evidence associated with the claims file subsequent to 
the September 1995 decision was not previously of record, but 
does not relate to an unestablished fact necessary to 
substantiate the claim or raise a reasonable possibility of 
substantiating the claim.

5. The veteran's PTSD manifests occupational and social 
impairment with deficiencies in most areas such as work, 
school, family relations, judgment, thinking or mood, but is 
not productive of total occupation and social impairment.


CONCLUSIONS OF LAW

1. The RO's June 1997 rating decision, which denied 
entitlement to service connection for vision problem as a 
residual of a head injury, is final. 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2006).

2. The evidence received after the RO's June 1997 decision is 
not new and material, and the claim for service connection 
for a vision disorder claimed as a residual of a head injury 
is not reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2006).

3. The RO's September 1995 rating decision, which denied 
entitlement to service connection for a skin disorder due to 
Agent Orange, is final. 38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.1103 (2006).

4. The evidence received after the RO's September 1995 rating 
decision is not new and material, and the claim for service 
connection for a skin disorder, including as due to exposure 
to herbicides (Agent Orange), is not reopened. 38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2006).

5. The schedular criteria for a 70 percent evaluation for 
post-traumatic stress disorder have been met. 38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7-
4.14, 4.125-4.130, Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied. See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2006). The notification obligation in this 
case was accomplished by way of letters from the RO to the 
veteran dated in November 2002, April 2003, July 2003, March 
2006 and July 2006. While this notice does not provide any 
information concerning the evaluation or the effective date 
that could be assigned should service connection be granted, 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), since this 
decision affirms the RO's denial of service connection, the 
veteran is not prejudiced by the failure to provide him that 
further information. As for the lack of this notice in 
connection with the veteran's claim for an increased 
evaluation for his PTSD allowed by this decision, the veteran 
is not prejudiced by the failure to provide him information 
concerning effective dates for evaluations since he will have 
an opportunity to express disagreement with the effective 
date assigned by the RO should he be dissatisfied.


The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case. The 
veteran and his representative have not made the RO or the 
Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced him in 
the adjudication of his appeal.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd and remanded on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006); 444 F.3d 1328 (Fed. 
Cir. 2006); affirmed 02-1077 (December 21, 2006). Therefore, 
the Board finds that duty to notify and duty to assist have 
been satisfied and will proceed to the merits of the 
veteran's appeal. 

Claims to Reopen

The veteran contends that he has a vision disorder that is 
secondary to a head injury he sustained during service. He 
also contends that he has a skin disorder that is related to 
service, possibly due to the herbicide Agent Orange which he 
is presumed to have been exposed to while serving in Vietnam. 

Applicable law provides that service connection will be 
granted if it is shown that a veteran suffers from a 
disability resulting from an injury suffered or a disease 
contracted in the line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in the line of 
duty, in the active military, naval or air service. 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). In addition, 
service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service. 38 C.F.R. § 3.303(d). 
Generally, to prove service connection, the record must 
contain: (1) Medical evidence of a current disability, (2) 
medical evidence or in certain circumstances, lay testimony 
of an in-service incurrence or aggravation of injury or 
disease, and (3) medical evidence of a nexus or relationship 
between the current disability and the in-service disease or 
injury. Pond v. West, 12 Vet. App. 341, 346 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).

As will be explained more fully below, both of these claims 
for service connection have previously been considered and 
denied by the RO. The veteran was notified of those decisions 
and of his appellate rights, but did not appeal the denials. 

As general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final. 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156. When a claimant seeks to reopen a final 
decision, the first inquiry is whether the evidence presented 
or secured after the last disallowance is "new and material." 
Under 38 C.F.R. § 3.156(a), new evidence means evidence not 
previously submitted to agency decision makers. Material 
evidence means evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim. New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a). 

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed. 
Justus v. Principi, 3 Vet. App. 510 (1992). In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material. If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened. Smith v. West, 12 Vet. App. 312 (1999). 
Furthermore, "material evidence" could be "some new evidence 
[that] may well contribute to a more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability, even where it will not eventually convince the 
Board to alter its rating decision." Hodge v. West, 155 F. 3d 
1356, 1363 (Fed. Cir. 1998). If it is determined that new and 
material evidence has been submitted, the claim must be 
reopened. The VA may then proceed to the merits of the claim 
on the basis of all of the evidence of record. 

Vision Disorder

The veteran's claim for service connection for a vision 
disorder was first considered and denied by the RO in a 
rating decision dated in August 1979. That rating decision 
noted that the current examination showed presbyopia of both 
eyes with vision correctable to 20/20. The RO concluded that 
service connection was not warranted as the condition was a 
result of the normal aging process and was not incurred in or 
aggravated by military service. 

The veteran's claim for a vision disorder was next considered 
by a September 1990 rating decision. That rating decision 
determined that the evidence received since the last decision 
did not establish service connection for an eye condition. A 
rating decision dated in October 1992 related that the 
additional evidence received was essentially cumulative and 
offered no new basis for relating any visual impairment to 
service. As such, the RO determined that new and material 
evidence had not been submitted that was sufficient to reopen 
his claim. A rating decision dated in January 1994 reached a 
similar conclusion with respect to the additional evidence. 

A rating decision dated in June 1997 most recently considered 
the veteran's claim for service connection for a vision 
disorder as a residual of a head injury. That rating decision 
considered a VA examination performed in April 1997 which 
determined that the veteran's currently diagnosed eye 
disorders were not related to the head injury he sustained 
during service. While the veteran initiated an appeal of that 
decision, a statement from him dated in September 1997 
specifically withdrew that issue from appellate 
consideration. Therefore, that decision is final.

The additional evidence associated with the claims file 
subsequent to the June 1997 rating decision consists of later 
dated private and VA medical records. However, none of this 
evidence contains any opinion or suggestion that any 
currently diagnosed vision disorder is in any way related to 
service, including the head injury the veteran sustained 
during service. Morton v. Principi, 3 Vet. App. 508, 509 
(1992); Mingo v. Derwinski, 2 Vet. App. 51, 53 (1992). 
(Observing that evidence of the appellant's current 
condition is not generally relevant to the issue of service 
connection, absent some competent linkage to military 
service). 

Therefore, the additional evidence associated with the claims 
file subsequent to the June 1997 rating decision is not new 
and material and the claim for service connection for a 
vision disorder claimed as a residual of a head injury has 
not been reopened.

Skin Disorder

As indicated above, the veteran contends that he has a skin 
disorder that is possibly due to exposure to Agent Orange. 
There are specific laws and regulations pertaining to claims 
based on exposure to Agent Orange. 

The law provides that the veteran who, during active 
military, naval or air service, served in the Republic of 
Vietnam during the Vietnam Era is presumed to have been 
exposed during such service to certain herbicidal agents 
(e.g., Agent Orange) unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during service. If the veteran was exposed to an herbicide 
agent during service, the following diseases shall be 
service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there was no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied; chloracne or other acneform disease consistent 
with chloracne, Type II diabetes (also known as Type II 
diabetes colitis or adult-onset diabetes), Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutaneous tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchitis, 
laryngitis or trachea) and soft tissue sarcomas, other than 
osteosarcoma, chondrosarcoma Kaposi's sarcoma, or 
mesothelioma. 38 C.F.R. § 3.309(e). However, as indicated 
above, notwithstanding the foregoing, regulations provide 
that service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service. Combee v. Brown, 34 F. 
3d. 1039 (Fed. Cir. 1994).

A September 1990 rating decision initially considered the 
veteran's claim for service connection for a skin disorder 
due to Agent Orange, specifically skin cancer. However, the 
RO deferred consideration of that claim pending further 
instructions. In a rating decision dated in September 1995 
the RO noted that service medical records contained no 
history or complaints or findings of skin cancer or any other 
skin condition. The rating decision also noted that the 1990 
VA examination diagnosed the veteran as being status post 
excision of squamous cell carcinoma of the face and back that 
were due to excessive sunlight exposure. The RO concluded 
that in the absence of any evidence of skin cancer in service 
or within one year of discharge direct service connection 
could not be established. The RO also determined that no 
medical evidence was known to the VA showing that Agent 
Orange exposure causes squamous cell carcinoma and that the 
veteran had presented no evidence or opinion that his skin 
cancer was due to Agent Orange exposure. That decision is 
final. 

The evidence associated with the claims file subsequent to 
the September 1995 rating decision consists primarily of 
private and VA medical records. These records show treatment 
for various skin disorders. The November 2002 rating decision 
noted that the veteran had been followed by a dermatology 
clinic for high risk of recurrent lesions and that he had 
been diagnosed with multiple actinic keratosis over the 
entire face and thorax, status post multiple cryotherapy and 
squamous cell carcinoma excision. The RO concluded that there 
was no basis in the available evidence of record to indicate 
service connection for a skin disorder since the disorder was 
not incurred in or aggravated by service. The RO also noted 
that the available scientific and medical evidence did not 
support the conclusion that any currently diagnosed skin 
disorder was associated with herbicide exposure. 

Although the veteran continues to maintain that the disorder 
was incurred in service, his theory regarding this linkage is 
not competent medical evidence and does not serve as new or 
material evidence. By "competent medical evidence" is meant 
in part that which is provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions. 38 C.F.R. § 3.159(a). It 
is well-established that laypersons, such as the veteran, are 
not qualified to render medical opinions regarding the 
etiology of disorders and disabilities, and his opinion is 
entitled to no weight. Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992). 

Since the additional evidence does not demonstrate that the 
veteran has a skin disorder that is presumptively associated 
with Agent Orange exposure, and there is no medical evidence 
submitted by the veteran which suggests that any of the 
veteran's diagnosed skin disorders are associated with Agent 
Orange, new and material evidence sufficient to reopen the 
previously denied claim has not been submitted. The evidence 
fails to contain any evidence that would demonstrate that the 
veteran's skin cancer was manifested during service or within 
one year of separation from service; and there is no 
competent evidence otherwise suggesting a non-presumed 
statutory or regulatory linkage. Schroeder v. West, 212 F.3d 
1265 (Fed. Cir 2000); Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994) (Both for the general proposition that in 
claims involving presumptive service connection, the Board 
must also examine the evidence of record to ascertain if 
there is any other basis upon which to develop or grant the 
claim, including direct service connection) see Bingham v. 
Principi, 421 F.3d 1346 (Fed.Cir. 2005); Roebuck v. 
Nicholson, 20 Vet. App. 307 (2006).    

 Accordingly, in the absence of new and material evidence to 
reopen the previously denied claim, the veteran's claim for 
service connection for a skin disorder remains denied. 

Evaluation of PTSD

The veteran essentially contends that the current evaluation 
assigned for his post-traumatic stress disorder does not 
accurately reflect the severity of that disability. As such, 
he has requested an increased evaluation based on the 
severity of his symptomatology.

A rating decision dated in March 1997 granted service 
connection for post-traumatic stress disorder. That rating 
decision assigned a 30 percent evaluation under Diagnostic 
Code 9411. That evaluation remained in effect until an 
October 1997 rating decision increased the evaluation from 
30 percent to 50 percent. That evaluation has remained in 
effect since that time.

Under Diagnostic Code 9411, a 70 percent evaluation is 
warranted with evidence of occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence) spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships. A 100 percent evaluation contemplates total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.

In evaluating psychiatric disabilities, the VA has adopted 
the Diagnostic and Statistical Manual of Mental Disorders, 
4th edition, American Psychiatric Association (DSM-IV). That 
manual includes a Global Assessment of Functioning (GAF) 
scale reflecting psychological, social and occupational 
functioning on a hypothetical continuum of mental health 
illness. Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); 
Richard v. Brown, 226, 267 (1996) (citing DMS-IV). GAF scores 
ranging between 51 to 60 reflect moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers). Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).

The evidence for consideration in determining the appropriate 
evaluation for the veteran's PTSD consists primarily of VA 
medical records, including the reports of two VA 
examinations. The September 2002 VA examination noted that 
the veteran reported that he was nervous and constantly 
hypervigilant, and that he had intrusive thoughts of Vietnam 
along with flashbacks. He also reported that he had 
nightmares often and that he had not slept with his wife in 
nine years secondary to his nightmares. On mental status 
examination the veteran's affect was moderately anxious and 
his hands were shaking initially during the examination for 
about five minutes. The diagnosis was chronic post-traumatic 
stress disorder and the examiner assigned a GAF score of 49. 

The August 2006 VA examination noted that the veteran had 
poor social relationships, except with close family members. 
The examiner noted that at the time of the examination, the 
veteran was nervous and his hands shook perhaps because of 
increased anxiety. The veteran's affect was described as 
constricted and his mood as anxious, hopeless and depressed. 
The veteran admitted to becoming "emotional" when reminded 
of Vietnam and he cried during the interview. He reported 
that he always did so when he recalled incidents in Vietnam. 

The veteran again related difficulty with sleep and there 
were some slight to moderate problems with activities of 
daily living. The veteran's recent memory was mildly 
impaired, and the examiner noted that the veteran's social 
and recreational changes, isolation. social withdrawal, and 
lack of concentration due to intrusive thoughts and painful 
memories from Vietnam triggered by the ongoing Iraq and the 
Afghan War, which had increased his depression and anxiety. 
Following the examination the diagnosis was chronic PTSD and 
the GAF score was 45. The examiner noted that the GAF score 
was 75 prior to 1978. The examiner also noted that the 
veteran experienced depression which was part of and 
associated with his PTSD. It was noted that the prognosis for 
improvement of symptoms was poor. 

VA outpatient treatment record pertaining to treatment of the 
veteran's PTSD reflect that GAF scores assigned have ranged 
from a high of 70 in September 2003 to a low of 45, with many 
records recording a GAF scores of 45. 

There can be no doubt that further medical inquiry could be 
undertaken with a view towards development of the claim. 
However, under the "benefit-of-the-doubt" rule, where there 
exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue. Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see 
also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

The mandate to accord the benefit of the doubt is triggered 
when the evidence has reached such a stage of balance. In 
this matter, the Board is of the opinion that this point has 
been attained. Because a state of relative equipoise has been 
reached in this case, the benefit of the doubt rule will 
therefore be applied. See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993). 

While the veteran does not exhibit many of the symptoms set 
forth in the schedular criteria for the next higher 
70 percent evaluation, that symptomatology is not an 
exclusive list. Given the intensity of the veteran's response 
to recollections of his Vietnam experiences, as well as his 
nightmares and the GAF scores as low as 45, there is a 
question of which of two disability evaluations most nearly 
approximates the veteran's overall disability picture. 
Resolving any reasonable doubt in the veteran's favor, the 
Board finds that the veteran's PTSD warrants a 70 percent 
evaluation. 

However, the Board also finds that the veteran's PTSD does 
not manifest total occupational and social impairment since 
there is no gross impairment in thought processes or 
communication, delusions or hallucinations, grossly 
inappropriate behavior and inability to perform activities of 
daily living or disorientation to time or place. As such, 
while the evidence creates a reasonable doubt with respect to 
the assignment of the next higher 70 percent evaluation, the 
Board finds that the preponderance of the evidence is against 
an evaluation in excess of 70 percent for the veteran's PTSD. 


ORDER

New and material evidence not having been submitted, the 
claim of service connection for a vision disorder, claimed as 
a residual of a head injury, is not reopened and the appeal 
is denied. 

New and material evidence not having been submitted, the 
claim of service connection for a skin disorder, including as 
due to herbicide exposure (Agent Orange), is not reopened and 
the appeal is denied. 

Subject to the provisions governing the award of monetary 
benefits, a 70 percent evaluation for post-traumatic stress 
disorder is granted. 



	            ____________________________________________
	VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


